Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaeffer et al. (US 2005/0044702, “Shaeffer”).

Regarding claim 1, Shaeffer anticipates A driving circuit for a display panel, comprising: a driving circuit board configured to carry a driving circuit (Figs. 1-3, [0027]; printed circuit board 10 is a circuit board which carries a circuit in electrical connection.  Examiner’s note: the limitation “configured to carry a driving circuit” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Shaeffer’s printed circuit 20 can carry a driving circuit, therefore this limitation is anticipated by Shaeffer.); 
and first pads located on the driving circuit (Figs. 1-3, [0027]; conducting pads 18, 20, 22, 24, 26 and 28 are pads located on the driving circuit on the circuit board 10), 
wherein the number of the first pads is at least two (Figs. 1-3, [0027]; conducting pads 18, 20, 22, 24, 26 and 28 are at least two pads), 
and the first pads are configured to measure a parameter of a power output end (Figs. 1-3, [0027]; conducting pads 18, 20, 22, 24, 26 and 28 can be used for measuring a parameter of a power output end.  Examiner’s note: the limitation “configured to measure a parameter of a power output end” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Shaeffer’s pads can measure a parameter of a power output end, therefore this limitation is anticipated by Shaeffer.); 
and the first pads are connected through a detachable connector (Figs. 1-3, [0031]-[0032]; conducting pads 18, 20, 22, 24, 26 and 28 can be connected by solder bridge 36 and 42).

Regarding claim 6, Shaeffer anticipates The driving circuit for a display panel according to claim 1, wherein the connector comprises a second solder (Figs. 1-3, [0031]-[0032]; the connector is a solder bridge 36 and 42), 
and the first pads are connected through the second solder (Figs. 1-3, [0031]-[0032]; conducting pads 18, 20, 22, 24, 26 and 28 can be connected by solder bridge 36 and 42);
and an interval between the first pads is smaller than a maximum interval covered by tension of the second solder (Figs. 1-3, [0029]; the separation distance D is between 3 mils and 10 mils, which is between 0.076 and 0.254 mm, which is smaller than the interval covered by tension of the solder bridge 36 and 42).

Regarding claim 7, Shaeffer anticipates The driving circuit for a display panel according to claim 6. wherein the maximum interval covered by the tension of the second solder is 0.2 mm (Figs. 1-3, [0029]; the separation distance D is between 3 mils and 10 mils, which is between 0.076 and 0.254 mm, which reads on the claimed limitation).

Regarding claim 8, Shaeffer anticipates The driving circuit for a display panel according to claim 7, wherein the driving circuit board comprises a circuit layer and a solder resist layer (Figs. 7-10, [0027], [0034]; the circuit board 10 comprises the conducting pads 18, 20, 22,24, 26 and 28 which is a circuit layer and the stencil plate member 44 which is a solder resist layer); 
the solder resist layer is located on a first contact surface of the circuit layer (Figs. 7-10, [0027], [0034]; the stencil plate member 44 is located on a first contact surface of the conducting pads), 
and the solder resist layer covers an area of the driving circuit board except the first pads (Figs. 7-10, [0027], [0034]; the stencil plate member 44 covers an area of the circuit board 10 except for the first pads); 
and the second solder covers the circuit layer (Figs. 7-10, [0027], [0034]; the solder bridge covers the conducting pads).


Regarding claim 10, Shaeffer anticipates A display device, comprising a driving circuit for a display panel (Figs. 1-3, [0027]; printed circuit board 10 is a circuit board which carries a circuit in electrical connection which is a driving circuit.  Examiner’s note: the limitation “for a display panel” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Shaeffer’s printed circuit can be for a display panel, therefore this limitation is anticipated by Shaeffer.), 
wherein the driving circuit comprises: a driving circuit board configured to carry a driving circuit (Figs. 1-3, [0027]; printed circuit board 10 is a circuit board which carries a circuit in electrical connection. Examiner’s note: the limitation “configured to carry a driving circuit” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Shaeffer’s printed circuit can carry a driving circuit, therefore this limitation is anticipated by Shaeffer.); 
and first pads located on the driving circuit (Figs. 1-3, [0027]; conducting pads 18, 20, 22, 24, 26 and 28 are pads located on the driving circuit on the circuit board 10), 
wherein the number of the first pads is at least two (Figs. 1-3, [0027]; conducting pads 18, 20, 22, 24, 26 and 28 are at least two pads), 
and the first pads are configured to measure a parameter of a power output end (Figs. 1-3, [0027]; conducting pads 18, 20, 22, 24, 26 and 28 can be used for measuring a parameter of a power output end.  Examiner’s note: the limitation “configured to measure a parameter of a power output end” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Shaeffer’s pad can measure a parameter of a power output end, therefore this limitation is anticipated by Shaeffer.); 
and the first pads are connected through a detachable connector (Figs. 1-3, [0031]-[0032]; conducting pads 18, 20, 22, 24, 26 and 28 are connected by solder bridge 36 and 42).

Regarding claim 15, Shaeffer anticipates The display device according to claim 10, wherein the connector comprises a second solder (Figs. 1-3, [0031]-[0032]; the connector is a solder bridge 36 and 42), 
and the first pads are connected through the second solder (Figs. 1-3, [0031]-[0032]; conducting pads 18, 20, 22, 24, 26 and 28 can be connected by solder bridge 36 and 42); 
and an interval between the first pads is smaller than a maximum interval covered by tension of the second solder (Figs. 1-3, [0029]; the separation distance D is between 3 mils and 10 mils, which is between 0.076 and 0.254 mm, which is smaller than the interval covered by tension of the solder bridge 36 and 42).

The display device according to claim 15, wherein the maximum interval covered by the tension of the second solder is 0.2 mm (Figs. 1-3, [0029]; the separation distance D is between 3 mils and 10 mils, which is between 0.076 and 0.254 mm, which reads on the claimed limitation).

Regarding claim 17, Shaeffer anticipates The display device according to claim 16, wherein the driving circuit board comprises a circuit layer and a solder resist layer (Figs. 7-10, [0027], [0034]; the circuit board 10 comprises the conducting pads 18, 20, 22,24, 26 and 28 which is a circuit layer and the stencil plate member 44 which is a solder resist layer); 
the solder resist layer is located on a first contact surface of the circuit layer (Figs. 7-10, [0027], [0034]; the stencil plate member 44 is located on a first contact surface of the conducting pads), 
and the solder resist layer covers an area of the driving circuit board except the first pads (Figs. 7-10, [0027], [0034]; the stencil plate member 44 covers an area of the circuit board 10 except for the first pads); 
and the second solder covers the circuit layer (Figs. 7-10, [0027], [0034]; the solder bridge covers the conducting pads).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer as applied to claims 1 and 10 above.

Regarding claim 2, Shaeffer discloses the claimed invention as applied to claim 1, above.
Shaeffer discloses the connector comprises a first solder and second pads (Figs. 1, [0027]; the outer conducting pads 22 and 28 are construed as first pads, and the inner conducting pads 18, 20 and 26 are construed as second pads), 
wherein the second pads are distributed between the first pads (Figs. 1, [0027]; the conducting pads 18, 20 and 26 are distributed between the pads 22 and 28); 
and the first pads and the second pads are connected through the first solder (Fig. 3, [0027], [0032]; the solder bridge 42 connects the pads 26 and 28).
This embodiment of Shaeffer does not disclose the first pads are connected.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shaeffer’s electrical circuit with the solder bridge 42 to be duplicated so that the pads 28 and 22 are electrically connected since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  A person of ordinary skill in the art would have recognized the benefits of connecting multiple pads together to form a single node, therefore an extension of, or a duplication of, the solder bridge 42 would have been predictable in order to form an electrical connection among the multiple pads.

Regarding claim 11, Shaeffer discloses the claimed invention as applied to claim 10, above.
Shaeffer discloses the connector comprises a first solder and second pads (Figs. 1, [0027]; the outer conducting pads 22 and 28 are construed as first pads, and the inner conducting pads 18, 20 and 26 are construed as second pads), 
wherein the second pads are distributed between the first pads (Figs. 1, [0027]; the conducting pads 18, 20 and 26 are distributed between the pads 22 and 28);
and the first pads and the second pads are connected through the first solder (Fig. 3, [0027], [0032]; the solder bridge 42 connects the pads 26 and 28).
This embodiment of Shaeffer does not disclose the first pads are connected.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shaeffer’s electrical circuit with the solder bridge 42 to be duplicated so that the pads 28 and 22 are electrically connected since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  A person of ordinary skill in the art would have recognized the benefits of connecting multiple pads together to form a single node, therefore an extension of, or a duplication of, the solder bridge 42 would have been predictable in order to form an electrical connection among the multiple pads.

Claims 3-5, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer as applied to claim 2 above, in view of Wang (US 2006/0043158, “Wang”).

Regarding claims 3 and 12, Shaeffer discloses the claimed invention as applied to respective claims 2 and 11, above.
 the second pad has a smaller size than the first pad.
Wang discloses the second pad has a smaller size than the first pad (Fig. 2A, [0019]; pad 20a is smaller than pad 20b).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shaeffer’s circuit board with Wang’s pads in order to accommodate the different shapes and sizes of components or elements which can be flexibly made according to a practical design requirements, as suggested by Wang at [0017] and [0019].

Regarding claims 4 and 13, Shaeffer in view of Wang discloses the claimed invention as applied to respective claims 3 and 12, above.
Shaeffer discloses an interval between the first pad and the second pad is smaller than a maximum interval covered by tension of the first solder (Figs. 1-3, [0029]; the separation distance D is between 3 mils and 10 mils, which is between 0.076 and 0.254 mm, which is smaller than the interval covered by tension of the solder bridge 36 and 42).

Regarding claims 5 and 14, Shaeffer in view of Wang discloses the claimed invention as applied to respective claims 3 and 12, above.
Shaeffer discloses the number of the second pads is at least two (Figs. 1, [0027]; the pads 18, 20 and 26 are at least two pads),
and an interval between the second pads is smaller than a maximum interval covered by the tension of the first solder (Figs. 1-3, [0029]; the separation distance D is between 3 mils and 10 mils, which is between 0.076 and 0.254 mm, which is smaller than the interval covered by tension of the solder bridge 36 and 42).
Shaeffer does not disclose the second pads are connected through the first solder. 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  A person of ordinary skill in the art would have recognized the benefits of connecting multiple pads together to form a single node, therefore an extension of, or a duplication of, the solder bridge 42 would have been predictable in order to form an electrical connection among the multiple pads.

Regarding claim 9, Shaeffer discloses A driving circuit for a display panel, comprising: a driving circuit board configured to carry a driving circuit (Figs. 1-3, [0027]; printed circuit board 10 is a circuit board which carries a circuit in electrical connection.  Examiner’s note: the limitation “configured to carry a driving circuit” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Shaeffer’s printed circuit 20 can carry a driving circuit, therefore this limitation is anticipated by Shaeffer.); 
and first pads located on the driving circuit (Figs. 1-3, [0027]; conducting pads 22 and 28 are pads located on the driving circuit on the circuit board 10), 
wherein the number of the first pads is at least two (Figs. 1-3, [0027]; conducting pads 22 and 28 are at least two pads), 
and the first pads are configured to measure a parameter of a power output end (Figs. 1-3, [0027]; conducting pads 18, 20, 22, 24, 26 and 28 can be used for measuring a parameter of a power output end.  Examiner’s note: the limitation “configured to measure a parameter of a power output end” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Shaeffer’s pads can measure a parameter of a power output end, therefore this limitation is anticipated by Shaeffer.); 
the connector comprises a first solder and second pads (Figs. 1-3, [0027]; the solder bridge 42 is a first solder and the conducting pads 18, 20 and 26 are second pads), 
wherein the first solder is distributed between the first pads and the second pads (Figs. 1-3, [0027]; the solder bridge 42 is distributed between the first pads 22 and 28 and the second pads 18, 20 and 26,), 
the second pads are connected with the first pads (Figs. 1-3, [0027]; the solder bridge 42 connects the pad 26 with the pad 28); 
the second pads are distributed between the first pads (Figs. 1, [0027]; the conducting pads 18, 20 and 26 are distributed between the pads 22 and 28), 
an interval between the second pads is smaller than a maximum interval covered by tension of the first solder (Figs. 1-3, [0029]; the separation distance D is between 3 mils and 10 mils, which is between 0.076 and 0.254 mm, which is smaller than the interval covered by tension of the solder bridge 36 and 42), 
and an interval between the first pad and the second pad is smaller than a maximum interval covered by tension of the first solder (Figs. 1-3, [0029]; the separation distance D is between 3 mils and 10 mils, which is between 0.076 and 0.254 mm, which is smaller than the interval covered by tension of the solder bridge 36 and 42).
Shaeffer does not disclose the first pads are connected through a detachable connector; and the second pads are connected with each other; and the second pad has a smaller size than the first pad.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shaeffer’s electrical circuit with the solder bridge 42 to be duplicated so that the first and second pads are electrically connected since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  A person of ordinary skill in the art would have recognized the benefits of connecting multiple pads together to form a single node, therefore an extension of, or a duplication of, the solder bridge 42 would have been predictable in order to form an electrical connection among the multiple pads.
Wang discloses the second pad has a smaller size than the first pad (Fig. 2A, [0019]; pad 20a is smaller than pad 20b).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Shaeffer’s circuit board with Wang’s pads in order to accommodate the different shapes and sizes of components or elements which can be flexibly made according to a practical design requirements, as suggested by Wang at [0017] and [0019].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847